Citation Nr: 1723382	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active duty service from September 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his substantive appeal, VA Form 9, submitted in April 2011, the Veteran requested a hearing before the Board.  He withdrew his request for a hearing in correspondence received in May 2016.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing loss.  He has complained of reduced hearing ability and records show he served in combat as a cannon crewmember.  In August 2014, the RO requested that a VA audiology examination be scheduled.  However, because the Veteran was incarcerated, an examination could not be completed.  The Veteran has since been released from incarceration.  Accordingly, in light of the Veteran's lay statements, combat experience as a cannon crewman, and inability to be scheduled for a VA examination while incarcerated, the Board finds a remand is warranted to allow for the scheduling of a VA examination to determine the nature and etiology of any left ear hearing loss.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any, and any other records identified by the Veteran.

2. Then, schedule a VA audiology examination to determine the nature and etiology of his left ear hearing loss.  The examiner must be provided access to the electronic claims file and indicate review of the claims file in the examination report.  

Any indicated evaluations, including audiometric and speech recognition using the Maryland CNC, should be performed.  If the speech recognition test is not appropriate for this Veteran, provide an explanation.

The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left ear hearing loss is related to an event, injury or disease in service, including in-service acoustic trauma while serving as a cannon crewman during combat.  For the purposes of this examination, the examiner is reminded that the Veteran has confirmed combat noise exposure, with associated acoustic trauma. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

3. After ensuring that the requested development is completed and conducting any additional development that is deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




